Winborne, J.
There is striking similarity in the allegations contained in the complaint in the present action and those set forth in. the complaints in the case of Moses v. Town of Morganton, and others, reported in 192 N.C. 102, 133 S.E. 421, and in the case of Lineberger v. City of Gastonia, and others, reported in 196 N.C. 445, 146 S.E. 79. It is there held, under similar circumstances and conditions, that there was no misjoinder of parties or of causes of action.
The cases of Hampton v. Spindale, 210 N.C. 546, 187 S.E. 775, and Clinard v. Town of Kernersville, 215 N.C. 745, 3 S.E. 2d 267, upon which appellants rely, are distinguishable in factual situation.
Hence, upon the authority of Moses v. Morganton, supra, and Lineberger D. Gastonia, supra, in pertinent aspect, the demurrers were properly overruled.
Affirmed.